STIPULATE to treatment as a LARGE HABITUAL CRIMINAL pursuant
                to NRS 207.010." 1 As a result of counsel's deficient performance, Hatcher
                claims that his plea was not entered knowingly, voluntarily, or
                intelligently. We disagree. 2
                            "District courts may grant a motion to withdraw a guilty plea
                prior to sentencing for any substantial, fair, and just reason." Crawford v.
                State, 117 Nev. 718, 721, 30 P.3d 1123, 1125 (2001); see NRS 176.165.
                Here, the district court conducted a hearing, heard argument from
                Hatcher's counsel, and denied the motion. The district court stated
                "Where was no indication" that Hatcher "was out of it from any kind of
                medication" during his arraignment and plea canvass. The district court
                also found that the terms of the plea agreement, including specifically the
                provision detailing the stipulation in question, were "explained to him at
                length." Our review of the record reveals that Hatcher failed to either
                provide a substantial, fair, and just reason which required the withdrawal
                of his plea, see Crawford, 117 Nev. at 721, 30 P.3d at 1125, or demonstrate
                that counsel's performance was deficient, see Strickland v. Washington,
                466 U.S. 668, 687-88 (1984); see also Missouri v. Frye, 566 U.S. ,
                132 S. Ct. 1399, 1405-06 (2012); Lafler v. Cooper, 566 U.S.     ,     132 S.


                      'At his sentencing hearing, Hatcher was adjudicated as a small
                habitual criminal and ordered to serve a prison term of 72-240 months.

                      2 Hatcher   also claims that his plea was invalid because "counsel
                failed to file essential motions or filed motions late." Hatcher, however,
                offers no argument or citation to any legal authority in support of this
                claim; therefore, we need not address it. See Maresca v. State, 103 Nev.
                669, 673, 748 P.2d 3, 6 (1987) ("It is appellant's responsibility to present
                relevant authority and cogent argument; issues not so presented need not
                be addressed by this court.").

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    Ct. 1376, 1384 (2012). Therefore, because Hatcher failed to satisfy his
                    burden and prove that his plea was invalid, see Molina v. State, 120 Nev.
                    185, 190, 87 P.3d 533, 537 (2004), we conclude that the district court did
                    not abuse its discretion by denying his motion, Johnson v. State, 123 Nev.
                    139, 144, 159 P.3d 1096, 1098 (2007). Accordingly, we
                               ORDER the judgment of conviction AFFIRMED.




                                                      Pickering



                                                      Parragnirre


                                                                                      J.
                                                      Saitta


                    cc: Hon. Carolyn Ellsworth, District Judge
                         Creed & Giles, Ltd.
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                         3
(01 1947A ctlegjo